Exhibit 10.12

 

11209-11211 N. Tatum Blvd, Phoenix, AZ

 

PURCHASE AND SALE AGREEMENT

 

 

by and between

 

 

HUB PROPERTIES TRUST,

 

 

as Seller,

 

 

and

 

 

SENIOR HOUSING PROPERTIES TRUST,

 

 

as Purchaser

 

 

--------------------------------------------------------------------------------

 

 

September 20, 2011

 

--------------------------------------------------------------------------------


 

11209-11211 N. Tatum Blvd, Phoenix, AZ

 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1.

DEFINITIONS

1

 

 

 

SECTION 2.

PURCHASE AND SALE; CLOSING

3

2.1

Purchase and Sale

3

2.2

Closing

3

2.3

Purchase Price

3

 

 

 

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

3

3.1

Title

3

3.2

No Other Diligence

4

 

 

 

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

5

4.1

Closing Documents

5

4.2

Title Policy

6

4.3

Environmental Reliance Letters

6

4.4

Condition of Property

6

4.5

Other Conditions

6

 

 

 

SECTION 5.

CONDITIONS TO SELLER’S OBLIGATION TO CLOSE

7

5.1

Purchase Price

7

5.2

Closing Documents

7

5.3

Other Conditions

7

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLER

7

6.1

Status and Authority of the Seller

7

6.2

Action of the Seller

7

6.3

No Violations of Agreements

7

6.4

Litigation

8

6.5

Existing Leases, Etc.

8

6.6

Agreements, Etc.

9

6.7

Not a Foreign Person

9

 

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

10

7.1

Status and Authority of the Purchaser

11

7.2

Action of the Purchaser

11

7.3

No Violations of Agreements

11

7.4

Litigation

11

 

 

 

SECTION 8.

COVENANTS OF THE SELLER

12

8.1

Approval of Agreements

12

8.2

Operation of Property

12

8.3

Compliance with Laws, Etc.

12

8.4

Compliance with Agreements

12

8.5

Notice of Material Changes or Untrue Representations

12

8.6

Insurance

12

 

 

 

SECTION 9.

APPORTIONMENTS

12

 

--------------------------------------------------------------------------------


 

9.1

Real Property Apportionments

12

9.2

Closing Costs

15

 

 

 

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY

16

10.1

Casualty

16

10.2

Condemnation

17

10.3

Survival

17

 

 

 

SECTION 11.

DEFAULT

17

11.1

Default by the Seller

17

11.2

Default by the Purchaser

18

 

 

 

SECTION 12.

MISCELLANEOUS

18

12.1

Allocation of Liability

18

12.2

Brokers

18

12.3

Publicity

18

12.4

Notices

19

12.5

Waivers, Etc.

20

12.6

Assignment; Successors and Assigns

21

12.7

Severability

21

12.8

Counterparts Complete Agreement, Etc.

21

12.9

Performance on Business Days

22

12.10

Section and Other Headings

22

12.11

Time of Essence

22

12.12

Governing Law

22

12.13

Arbitration

22

12.14

Like Kind Exchange

25

12.15

Recording

26

12.16

Non-liability of Trustees of Seller

26

12.17

Non-liability of Trustees of Purchaser

26

12.18

Waiver and Further Assurances

26

12.19

State Specific Provisions

27

 

2

--------------------------------------------------------------------------------


 

11209-11211 N. Tatum Blvd, Phoenix, AZ

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of September 20, 2011, by and
between HUB PROPERTIES TRUST, a Maryland real estate investment trust (the
“Seller”), and SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate
investment trust (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.                                                    DEFINITIONS.

 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 

1.1                                 “Agreement”  shall mean this Purchase and
Sale Agreement, together with any exhibits and schedules attached hereto, as it
and they may be amended from time to time as herein provided.

 

1.2                                 “Business Day”  shall mean any day other
than a Saturday, Sunday or any other day on which banking institutions in The
Commonwealth of Massachusetts are authorized by law or executive action to
close.

 

1.3                                 “Closing”  shall have the meaning given such
term in Section 2.2.

 

1.4                                 “Closing Date”  shall have the meaning given
such term in Section 2.2.

 

1.5                                 “Existing Survey”  shall mean the existing
ALTA survey of the Property.

 

--------------------------------------------------------------------------------


 

1.6                                 “Existing Title Policy”  shall mean, the
existing title insurance policy for the Property.

 

1.7                                 “Improvements”  shall mean, the Seller’s
entire right, title and interest in and to the existing office buildings,
fixtures and other structures and improvements situated on, or affixed to, the
Land.

 

1.8                                 “Land”  shall mean, the Seller’s entire
right, title and interest in and to (a) the parcel(s) of land described in
Schedule A hereto, together with (b) all easements, rights of way, privileges,
licenses and appurtenances which the Seller may own with respect thereto.

 

1.9                                 “Leases”  shall mean the leases identified
in the Rent Roll and any other leases hereafter entered into in accordance with
the terms of this Agreement.

 

1.10                           “Other Property”  shall mean the Seller’s entire
right, title and interest in and to (a) all fixtures, machinery, systems,
equipment and items of personal property owned by the Seller and attached or
appurtenant to, located on and used in connection with the ownership, use,
operation or maintenance of the Land or Improvements, if any, and (b) all
intangible property owned by the Seller arising from or used in connection with
the ownership, use, operation or maintenance of the Land or Improvements, if
any.

 

1.11                           “Permitted Exceptions”  shall mean, collectively,
(a) liens for taxes, assessments and governmental charges not yet due and
payable or due and payable but not yet delinquent; (b) the Leases; (c) the
exceptions to title set forth in the Existing Title Policy; (d) all matters
shown on the Existing Survey, and (e) such other nonmonetary encumbrances with
respect to the Property as may be shown on the Update which are not objected to
by the Purchaser (or which are objected to, and subsequently waived, by the
Purchaser) in accordance with Section 3.1.

 

1.12                           “Property”  shall mean, collectively, all of the
Land, the Improvements and the Other Property.

 

1.13                           “Purchase Price”  shall mean Nine Million
Eighty-Four Thousand Eight Hundred Dollars ($9,084,800).

 

1.14                           “Purchaser”  shall have the meaning given such
term in the preambles to this Agreement, together with any permitted successors
and assigns.

 

2

--------------------------------------------------------------------------------


 

1.15                           “Rent Roll”  shall mean Schedule B to this
Agreement.

 

1.16                           “Retained Property”  shall have the meaning given
such term in Section 4.1(d).

 

1.17                           “Seller”  shall have the meaning given such term
in the preambles to this Agreement, together with any permitted successors and
assigns.

 

1.18                           “Title Company”  shall mean Stewart Title
Guaranty Company.

 

1.19                           “Update”  shall have the meaning given such term
in Section 3.1.

 

SECTION 2.                                                    PURCHASE AND SALE;
CLOSING.

 

2.1                                 Purchase and Sale.  In consideration of the
payment of the Purchase Price by the Purchaser to the Seller and for other good
and valuable consideration, the Seller hereby agrees to sell to the Purchaser,
and the Purchaser hereby agrees to purchase from the Seller, the Property for
the Purchase Price, subject to and in accordance with the terms and conditions
of this Agreement.

 

2.2                                 Closing.  The purchase and sale of the
Property shall be consummated at a closing (the “Closing”) to be held at the
offices of Sullivan & Worcester LLP, One Post Office Square, Boston,
Massachusetts, or at such other location as the Seller and the Purchaser may
agree, at 10:00 a.m., local time, on December 31, 2011, as the same may be
accelerated or extended by agreement of the parties (the “Closing Date”).

 

2.3                                 Purchase Price.

 

(a)                          At Closing, the Purchaser shall pay the Purchase
Price to the Seller, subject to adjustment as provided in Section 9.

 

(b)                         The Purchase Price, as adjusted as provided herein,
shall be payable by wire transfer of immediately available funds on the Closing
Date to an account or accounts to be designated by the Seller.

 

SECTION 3.                                                    TITLE, DILIGENCE
MATERIALS, ETC.

 

3.1                                 Title.  Prior to the execution of this
Agreement, the Seller has delivered the Existing Title Policy and the Existing
Survey to the Purchaser.

 

3

--------------------------------------------------------------------------------


 

Within ten (10) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver to the Seller a copy of the Update promptly upon receipt
thereof.  Promptly after receipt of the Update, but, in any event, prior to the
Closing Date, the Purchaser shall give the Seller written notice of any title
exceptions (other than Permitted Exceptions) set forth on the Update as to which
the Purchaser objects.  The Seller shall have the right, but not the obligation,
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects.  If, for any reason, in its sole discretion, the
Seller is unable or unwilling to take such actions as may be required to cause
such exceptions to be removed from the Update, the Seller shall give the
Purchaser notice thereof; it being understood and agreed that the failure of the
Seller to give prompt notice of objection shall be deemed an election by the
Seller not to remedy such matters.  If the Seller shall be unable or unwilling
to remove any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement or (ii) to consummate the
transactions contemplated hereby, notwithstanding such title defect, without any
abatement or reduction in the Purchase Price on account thereof (whereupon such
objected to exceptions or matters shall be deemed to be Permitted Exceptions). 
The Purchaser shall make any such election by written notice to the Seller given
on or prior to the fifth (5th) Business Day after the Seller’s notice of its
unwillingness or inability to cure (or deemed election not to cure) such defect
and time shall be of the essence with respect to the giving of such notice. 
Failure of the Purchaser to give such notice shall be deemed an election by the
Purchaser to proceed in accordance with clause (ii) above.

 

3.2                                 No Other Diligence.  The Purchaser
acknowledges that, except as provided in Section 3.1, (i) the Purchaser has had
the opportunity to fully investigate and inspect the physical and environmental
condition of the Property, and to review and analyze all title examinations,
surveys, environmental assessment reports, building evaluations, financial data
and other investigations and materials pertaining to the Property which the
Purchaser deems necessary to determine the feasibility of the Property and its
decision to acquire the Property, (ii) the Purchaser shall not be conducting any
further title examinations, surveys, environmental assessments, building
evaluations, financial analyses or other investigations with respect to the
Property, and (iii) the Purchaser shall not have any right to terminate this
Agreement as a result of any title

 

4

--------------------------------------------------------------------------------


 

examinations, surveys, environmental assessments, building valuations, financial
analyses or other investigations with respect to the Property.

 

SECTION 4.                                                    CONDITIONS TO THE
PURCHASER’S OBLIGATION TO CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 

4.1                                 Closing Documents.  The Seller shall have
delivered, or cause to have been delivered, to the Purchaser the following:

 

(a)                          A good and sufficient deed in the form attached as
Schedule C hereto, with respect to the Property, in proper statutory form for
recording, duly executed and acknowledged by the Seller, conveying title to the
Property, free from all liens and encumbrances other than the Permitted
Exceptions;

 

(b)                         An assignment by the Seller and an assumption by the
Purchaser, in form and substance reasonably satisfactory to the Seller and the
Purchaser, duly executed and acknowledged by the Seller and the Purchaser, of
all of the Seller’s right, title and interest in, to and under the Leases and
all of the Seller’s right, title and interest, if any, in, to and under all
transferable licenses, contracts, permits and agreements affecting the Property;

 

(c)                          A bill of sale by the Seller, without warranty of
any kind, in form and substance reasonably satisfactory to the Seller and the
Purchaser, with respect to any personal property owned by the Seller, situated
at the Property and used exclusively by the Seller in connection with the
Property (it being understood and agreed that no portion of the Purchase Price
is allocated to personal property);

 

(d)                         A long term land lease, easement and/or master deed,
declaration of trust and related condominium documents, in form and substance
reasonably satisfactory to the Seller and the Purchaser, as may be necessary to
treat the Property and any adjacent land or improvements of the Seller not
conveyed hereunder(the “Retained Property”) as separate tax parcels, with each
in compliance with applicable law;

 

5

--------------------------------------------------------------------------------


 

(e)                          To the extent the same are in the Seller’s
possession, original, fully executed copies of all material documents and
agreements, plans and specifications and contracts, licenses and permits
pertaining to the Property;

 

(f)                            To the extent the same are in the Seller’s
possession, duly executed original copies of the Leases;

 

(g)                         A closing statement showing the Purchase Price,
apportionments and fees, and costs and expenses paid in connection with the
Closing; and

 

(h)                         Such other conveyance documents, certificates, deeds
and other instruments as the Purchaser, the Seller or the Title Company may
reasonably require and as are customary in like transactions in sales of
property in similar transactions.

 

4.2                                 Title Policy.  The Title Company shall be
prepared to issue, upon payment of the title premium at its regular rates, a
title policy in the amount of the Purchase Price, insuring title to the Property
is vested in the Purchaser or its designee or assignee, subject only to the
Permitted Exceptions, with such endorsements as shall be reasonably required by
the Purchaser.

 

4.3                                 Environmental Reliance Letters.  The
Purchaser shall have received a reliance letter, authorizing the Purchaser and
its designees and assignees to rely on the most recent environmental assessment
report prepared for the Property, in form and substance reasonably acceptable to
the Purchaser.

 

4.4                                 Condition of Property.  The Property shall
be in substantially the same physical condition as on the date of this
Agreement, ordinary wear and tear and, subject to Section 10.1, casualty
excepted.

 

4.5                                 Other Conditions.  All representations and
warranties of the Seller herein shall be true, correct and complete in all
material respects on and as of the Closing Date and the Seller shall have
performed in all material respects all covenants and obligations required to be
performed by the Seller on or before the Closing Date.

 

6

--------------------------------------------------------------------------------


 

SECTION 5.                                                    CONDITIONS TO
SELLER’S OBLIGATION TO CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 

5.1                                 Purchase Price.  The Purchaser shall have
delivered to the Seller the Purchase Price payable hereunder, subject to the
adjustments set forth in Section 2.3, together with any closing costs to be paid
by the Purchaser under Section 9.2.

 

5.2                                 Closing Documents.  The Purchaser shall have
delivered to the Seller duly executed and acknowledged counterparts of the
documents described in Section 4.1, where applicable.

 

5.3                                 Other Conditions.  All representations and
warranties of the Purchaser herein shall be true, correct and complete in all
material respects on and as of the Closing Date and the Purchaser shall have
performed in all material respects all covenants and obligations required to be
performed by the Purchaser on or before the Closing Date.

 

SECTION 6.                                                    REPRESENTATIONS
AND WARRANTIES OF SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 

6.1                                 Status and Authority of the Seller.  The
Seller is duly organized, validly existing and in good standing under the laws
of its state of organization or formation, and has all requisite power and
authority under its charter documents to enter into and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.

 

6.2                                 Action of the Seller.  The Seller has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and upon the execution and delivery of any document to be
delivered by the Seller on or prior to the Closing Date, this Agreement and such
document shall constitute the valid and binding obligation and agreement of the
Seller, enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

 

6.3                                 No Violations of Agreements.  Neither the
execution, delivery or performance of this Agreement by the Seller, nor

 

7

--------------------------------------------------------------------------------


 

compliance with the terms and provisions hereof, will result in any breach of
the terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon the
Property pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Seller is bound.

 

6.4                                 Litigation.  To the Seller’s actual
knowledge, it has not received written notice that any investigation, action or
proceeding is pending or threatened, which (i) questions the validity of this
Agreement or any action taken or to be taken pursuant hereto, or (ii) involves
condemnation or eminent domain proceedings against the Property or any portion
thereof.

 

6.5                                 Existing Leases, Etc.  Subject to Section
8.1, other than the Leases listed in the Rent Roll, the Seller has not entered
into a contract or agreement with respect to the occupancy of the Property that
will be binding on the Purchaser after the Closing.  To the Seller’s actual
knowledge: (a) the copies of the Leases heretofore delivered by the Seller to
the Purchaser are true, correct and complete copies thereof; and (b) such Leases
have not been amended except as evidenced by amendments similarly delivered and
constitute the entire agreement between the Seller and the tenants thereunder. 
Except as otherwise set forth in the Rent Roll or the Leases: (i) to the Seller’
actual knowledge, each of its Leases is in full force and effect on the terms
set forth therein; (ii) to the Seller’s actual knowledge, there are no uncured
defaults or circumstances which with the giving of notice, the passage of time
or both would constitute a default thereunder which would have a material
adverse effect on the business or operations of the Property; (iii) to the
Seller’s actual knowledge, each of its tenants is legally required to pay all
sums and perform all material obligations set forth therein without any ongoing
concessions, abatements, offsets, defenses or other basis for relief or
adjustment; (iv) to the Seller’s actual knowledge, none of its tenants has
asserted in writing or has any defense to, offsets or claims against, rent
payable by it or the performance of its other obligations under its Lease which
would have a material adverse effect on the on-going business or operations of
the Property; (v) the Seller has no outstanding obligation to provide any of its
tenants with an allowance to perform, or to perform at its own expense, any
tenant improvements; (vi) none of its tenants has prepaid any rent or other
charges relating to the post-Closing period; (vii) to the Seller’s actual
knowledge, none of its tenants has filed a

 

8

--------------------------------------------------------------------------------


 

petition in bankruptcy or for the approval of a plan of reorganization or
management under the Federal Bankruptcy Code or under any other similar state
law, or made an admission in writing as to the relief therein provided, or
otherwise become the subject of any proceeding under any federal or state
bankruptcy or insolvency law, or has admitted in writing its inability to pay
its debts as they become due or made an assignment for the benefit of creditors,
or has petitioned for the appointment of or has had appointed a receiver,
trustee or custodian for any of its property, in any case that would have a
material adverse effect on the business or operations of the Property; (viii) to
the Seller’s actual knowledge, none of its tenants has requested in writing a
modification of its Lease, or a release of its obligations under its Lease in
any material respect or has given written notice terminating its Lease, or has
been released of its obligations thereunder in any material respect prior to the
normal expiration of the term thereof, in any case that would have a material
adverse effect on the on-going business or operations of the Property; (ix) to
the Seller’s actual knowledge, except as set forth in the Leases, no guarantor
has been released or discharged, voluntarily or involuntarily, or by operation
of law, from any obligation under or in connection with any of its Leases or any
transaction related thereto; and (x) all brokerage commissions currently due and
payable with respect to each of its Leases have been paid.  To the Seller’s
actual knowledge, the other information set forth in the Rent Roll is true,
correct and complete in all material respects.

 

6.6                                 Agreements, Etc.  Other than the Leases, the
Seller has not entered into any contract or agreement with respect to the
Property which will be binding on the Purchaser after the Closing other than
contracts and agreements being assumed by the Purchaser or which are terminable
upon thirty (30) days notice without payment of premium or penalty.

 

6.7                                 Not a Foreign Person.  The Seller is not a
“foreign person” within the meaning of Section 1445 of the United States Revenue
Code of 1986, as amended, and the regulations promulgated thereunder.

 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of one (1) year, and upon expiration shall be
of no further force or effect except to the

 

9

--------------------------------------------------------------------------------


 

extent that with respect to any particular alleged breach, the Purchaser gives
the Seller written notice prior to the expiration of said one (1) year period of
such alleged breach with reasonable detail as to the nature of such breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without limitation, the
physical condition of the Property, the financial condition of the tenants under
the Leases, title to or the boundaries of the Property, pest control matters,
soil conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, and any other information pertaining to the Property or the
market and physical environments in which they are located.  The Purchaser
acknowledges that (i) the Purchaser has entered into this Agreement with the
intention of relying upon its own investigation or that of third parties with
respect to the physical, environmental, economic and legal condition of the
Property and (ii) the Purchaser is not relying upon any statements,
representations or warranties of any kind, other than those specifically set
forth in this Agreement or in any document to be delivered to the Purchaser at
the Closing, made (or purported to be made) by the Seller or anyone acting or
claiming to act on the Seller’s behalf.  The Purchaser has inspected the
Property and is fully familiar with the physical condition thereof and shall
purchase the Property in its “as is”, “where is” and “with all faults” condition
on the Closing Date.  Notwithstanding anything to the contrary contained herein,
in the event that any party hereto has actual knowledge of the default of any
other party (a “Known Default”), but nonetheless elects to consummate the
transactions contemplated hereby and proceeds to Closing, then the rights and
remedies of such non-defaulting party shall be waived with respect to such Known
Default upon the Closing and the defaulting party shall have no liability with
respect thereto.

 

SECTION 7.                                                    REPRESENTATIONS
AND WARRANTIES OF PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:

 

10

--------------------------------------------------------------------------------


 

7.1                                 Status and Authority of the Purchaser.  The
Purchaser is duly organized, validly existing and in good standing under the
laws of its state of organization or formation, and has all requisite power and
authority under its charter documents to enter into and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.

 

7.2                                 Action of the Purchaser.  The Purchaser has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and upon the execution and delivery of any document to be
delivered by the Purchaser on or prior to the Closing Date, this Agreement and
such document shall constitute the valid and binding obligation and agreement of
the Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

 

7.3                                 No Violations of Agreements.  Neither the
execution, delivery or performance of this Agreement by the Purchaser, nor
compliance with the terms and provisions hereof, will result in any breach of
the terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Purchaser pursuant to the terms of any indenture,
mortgage, deed of trust, note, evidence of indebtedness or any other agreement
or instrument by which the Purchaser is bound.

 

7.4                                 Litigation.  The Purchaser has received no
written notice that any investigation, action or proceeding is pending or
threatened which questions the validity of this Agreement or any action taken or
to be taken pursuant hereto.

 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of one (1) year, and upon expiration shall be
of no further force or effect except to the extent that with respect to any
particular alleged breach, the Seller gives the Purchaser written notice prior
to the expiration of said one (1) year period of such alleged breach with
reasonable detail as to the nature of such breach.

 

11

--------------------------------------------------------------------------------


 

SECTION 8.                                                    COVENANTS OF THE
SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 

8.1                                 Approval of Agreements.  Not to enter into,
modify, amend or terminate any Lease or any other material agreement with
respect to the Property, which would encumber or be binding upon the Property
from and after the Closing Date, without in each instance obtaining the prior
written consent of the Purchaser.

 

8.2                                 Operation of Property.  To continue to
operate the Property consistent with past practices.

 

8.3                                 Compliance with Laws, Etc.  To comply in all
material respects with (i) all laws, regulations and other requirements from
time to time applicable of every governmental body having jurisdiction of the
Property, or the use or occupancy thereof, and (ii) all material terms,
covenants and conditions of all agreements affecting the Property.

 

8.4                                 Compliance with Agreements.  To comply with
each and every material term, covenant and condition contained in the Leases and
any other material document or agreement affecting the Property and to monitor
compliance thereunder consistent with past practices.

 

8.5                                 Notice of Material Changes or Untrue
Representations.  Upon learning of any material change in any condition with
respect to the Property or of any event or circumstance which makes any
representation or warranty of the Seller to the Purchaser under this Agreement
untrue or misleading, promptly to notify the Purchaser thereof.

 

8.6                                 Insurance.  To maintain, or cause to be
maintained, all existing property insurance relating to the Property.

 

SECTION 9.                                                    APPORTIONMENTS.

 

9.1                                 Real Property Apportionments.  (a)  The
following items shall be apportioned at the Closing as of the close of business
on the day immediately preceding the Closing Date:

 

(i)                                                       annual rents,
operating costs, taxes and other fixed charges payable under the Leases;

 

12

--------------------------------------------------------------------------------


 

(ii)                                                    percentage rents and
other unfixed charges payable under the Leases;

 

(iii)                                                 fuel, electric, water and
other utility costs;

 

(iv)                                                municipal assessments and
governmental license and permit fees;

 

(v)                                                   Real estate taxes and
assessments other than special assessments, based on the rates and assessed
valuation applicable in the fiscal year for which assessed;

 

(vi)                                                Water rates and charges;

 

(vii)                                            Sewer and vault taxes and
rents; and

 

(viii)              all other items of income and expense normally apportioned
in sales of property in similar situations in the jurisdiction where the
Property is located.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date.

 

(b)                         If there are water, gas or electric meters located
at the Property, the Seller shall obtain readings thereof to a date not more
than thirty (30) days prior to the Closing Date and the unfixed water rates and
charges, sewer taxes and rents and gas and electricity charges, if any, based
thereon for the intervening time shall be apportioned on the basis of such last
readings.  If such readings are not obtainable by the Closing Date, then, at the
Closing, any water rates and charges, sewer taxes and rents and gas and
electricity charges which are based on such readings shall be prorated based
upon the per diem charges obtained by using the most recent period for which
such readings shall then be available.  Upon the taking of subsequent actual
readings, the apportionment of such charges shall be recalculated and the Seller
or the Purchaser, as the case may be, promptly shall make a payment to the other
based upon such recalculations.  The parties agree to make such final
recalculations within sixty (60) days after the Closing Date.

 

13

--------------------------------------------------------------------------------


 

(c)                          If any refunds of real property taxes or
assessments, water rates and charges or sewer taxes and rents shall be made
after the Closing, the same shall be held in trust by the Seller or the
Purchaser, as the case may be, and shall first be applied to the unreimbursed
costs incurred in obtaining the same, then to any required refunds to tenants
under the Leases, and the balance, if any, shall be paid to the Seller (for the
period prior to the Closing Date) and to the Purchaser (for the period
commencing with the Closing Date).

 

(d)                         If, on the Closing Date, the Property shall be or
shall have been affected by any special or general assessment or assessments or
real property taxes payable in a lump sum or which are or may become payable in
installments of which the first installment is then a charge or lien and has
become payable, the Seller shall pay or cause to be paid at the Closing the
unpaid installments of such assessments due and as of the Closing Date.

 

(e)                          No insurance policies of the Seller are to be
transferred to the Purchaser, and no apportionment of the premiums therefor
shall be made.

 

(f)                            At the Closing, the Seller shall transfer to the
Purchaser the amount of all unapplied security deposits held pursuant to the
terms of the Leases.

 

(g)                          Brokerage commissions, tenant improvement expenses
and other amounts payable by the Seller as landlord under Leases entered into by
the Seller after the date hereof, or in connection with the renewal or extension
of any existing Lease, shall be allocated between the Seller and the Purchaser
at Closing based upon their respective periods of ownership (calculated on a
straight-line basis over the initial term or extension or renewal period, as
applicable), and the Purchaser shall reimburse the Seller at the Closing for all
amounts so allocated to the Purchaser and paid by the Seller prior to the
Closing.  The Purchaser shall receive a credit at Closing for all unpaid
brokerage commissions, tenant improvement expenses and other amounts payable by
the Seller as landlord under any such new Lease, renewal or extension that are
allocated to the Seller in accordance with the terms hereof.

 

(h)                         Amounts payable after the date hereof on account of
capital expenditures under the 2011 capital expenditure budget previously
prepared by the Seller (the “CapEx

 

14

--------------------------------------------------------------------------------


 

Budget”) (including, without limitation, budgeted items for “building
improvements” and “development and redevelopment”), shall be allocated between
the Seller and the Purchaser at Closing based upon their respective periods of
ownership (on a straight line basis), and the Purchaser shall reimburse the
Seller at the Closing for all amounts so allocated to the Purchaser and paid by
the Seller prior to the Closing.  The Purchaser shall receive a credit at
Closing for all unpaid amounts payable on account of capital expenditures under
the CapEx Budget allocated to the Seller in accordance with the terms hereof.

 

(i)                             If a net amount is owed by the Seller to the
Purchaser pursuant to this Section 9.1, such amount shall be credited against
the Purchase Price.  If a net amount is owed by the Purchaser to the Seller
pursuant to this Section 9.1, such amount shall be added to the Purchase Price
paid to the Seller.

 

(j)                             If, on the Closing Date, there are past due
rents with respect to any Lease, amounts received by the Purchaser with respect
to such Lease after the Closing Date shall be applied, first, to rents due or to
become due during the calendar month in which the Closing occurs, and then, to
all other rents due or past due in inverse order to the order in which they
became due (i.e., first to arrearages most recently occurring, then to older
arrearages).  Any such past due rents received by the Purchaser, once applied in
the foregoing order of priority, to the extent applicable to the period prior to
the Closing Date, shall be paid by the Purchaser to the Seller.  In no event
shall the Seller have any right to take any action to collect any past due rents
or other amounts following the Closing; provided, however, the Purchaser shall
use commercially reasonable efforts to collect such past due rents and other
amounts, except that the Purchaser shall have no obligation to institute any
legal action or proceeding or otherwise enforce any of its rights and remedies
under any Lease in connection with such commercially reasonable efforts.

 

The provisions of this Section 9.1 shall survive the Closing.

 

9.2                                 Closing Costs.

 

(a)                          The Purchaser shall pay (i) the costs of closing
and diligence in connection with the transactions

 

15

--------------------------------------------------------------------------------


 

contemplated hereby (including, without limitation, all premiums, charges and
fees of the Title Company in connection with the title examination and insurance
policies to be obtained by the Purchaser, including affirmative endorsements),
(ii) fifty percent (50%) of all documentary, stamp, sales, intangible and other
transfer taxes and fees incurred in connection with the transactions
contemplated by this Agreement, (iii) fifty percent (50%) of all costs, fees and
expenses, including, without, limitation, attorneys’ fees and expenses, incurred
in connection with the implementation of the provisions of Section 4.1(d), and
(iv) fifty percent (50%) of all state, city, county, municipal and other
governmental recording and filing fees and charges.

 

(b)                         The Seller shall pay (i) fifty percent (50%) of all
documentary, stamp, sales, intangible and other transfer taxes and fees incurred
in connection with the transactions contemplated by this Agreement, (ii) fifty
percent (50%) of all state, city, county, municipal and other governmental
recording and filing fees and charges, and (iii) fifty percent (50%) of all
costs, fees and expenses, including, without, limitation, attorneys’ fees and
expenses, incurred in connection with the implementation of the provisions of
Section 4.1(d).

 

(c)                          Except as otherwise set forth in this Section 9.2,
each party shall pay the fees and expenses of its attorneys and other
consultants.

 

SECTION 10.                                             DAMAGE TO OR
CONDEMNATION OF PROPERTY.

 

10.1                                   Casualty.  If, prior to the Closing, the
Property is materially destroyed or damaged by fire or other casualty, the
Seller shall promptly notify the Purchaser of such fact.  In such event, the
Purchaser shall have the right to terminate this Agreement by giving notice to
the Seller not later than ten (10) days after the giving of the Seller’s notice
(and, if necessary, the Closing Date shall be extended until one day after the
expiration of such ten-day period).  If the Purchaser elects to terminate this
Agreement as aforesaid, this Agreement shall terminate and be of no further
force and effect and no party shall have any liability to the other hereunder. 
If less than a material part of the Property shall be affected by fire or other
casualty or if the Purchaser shall not elect to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and the Seller
shall assign to the Purchaser at the Closing the rights of the Seller to the
proceeds, if any,

 

16

--------------------------------------------------------------------------------


 

under the Seller’s insurance policies covering the Property with respect to such
damage or destruction and there shall be credited against the Purchase Price the
amount of any deductible, any proceeds previously received by Seller on account
thereof and any deficiency in proceeds.

 

10.2                                   Condemnation.  If, prior to the Closing,
a material part of the Property (including access or parking thereto), is taken
by eminent domain (or is the subject of a pending taking which has not yet been
consummated), the Seller shall notify the Purchaser of such fact promptly after
obtaining knowledge thereof and the Purchaser shall have the right to terminate
this Agreement by giving notice to the Seller not later than ten (10) days after
the giving of the Seller’s notice (and, if necessary, the Closing Date shall be
extended until one day after the expiration of such ten-day period).  If the
Purchaser elects to terminate this Agreement as aforesaid, this Agreement shall
terminate and be of no further force and effect and no party shall have any
liability to the other hereunder.  If less than a material part of the Property
shall be affected or if the Purchaser shall not elect to terminate this
Agreement as aforesaid, the sale of the Property shall be consummated as herein
provided without any adjustment to the Purchase Price (except to the extent of
any condemnation award received by the Seller prior to the Closing) and the
Seller shall assign to the Purchaser at the Closing all of the Seller’s right,
title and interest in and to all awards, if any, for the taking, and the
Purchaser shall be entitled to receive and keep all awards for the taking of the
Property or portion thereof.

 

10.3                                   Survival.  The parties’ obligations, if
any, under this Section 10 shall survive the Closing.

 

SECTION 11.                                             DEFAULT.

 

11.1                                   Default by the Seller.  If the
transaction herein contemplated fails to close as a result of the default of the
Seller hereunder, or the Seller having made any representation or warranty
herein which shall be untrue or misleading in any material respect, or the
Seller having failed to perform any of the material covenants and agreements
contained herein to be performed by the Seller, the Purchaser may, as its sole
remedy, either (x) terminate this Agreement (in which case, the Seller shall
reimburse the Purchaser for all of the fees, charges, disbursements and expenses
of the Purchaser’s attorneys), or (y) pursue a suit for specific performance.

 

17

--------------------------------------------------------------------------------


 

11.2                                   Default by the Purchaser.  If the
transaction herein contemplated fails to close as a result of the default of the
Purchaser hereunder, or the Purchaser having made any representation or warranty
herein which shall be untrue or misleading in any material respect, or the
Purchaser having failed to perform any of the covenants and agreements contained
herein to be performed by it, the Seller may terminate this Agreement (in which
case, the Purchaser shall reimburse the Seller for all of the fees, charges,
disbursements and expenses of the Seller’s attorneys).

 

SECTION 12.                                             MISCELLANEOUS.

 

12.1                                   Allocation of Liability.  It is expressly
understood and agreed that the Seller shall be liable to third parties for any
and all obligations, claims, losses, damages, liabilities, and expenses to the
extent arising out of events, contractual obligations, acts, or omissions of the
Seller that occurred in connection with the ownership or operation of the
Property during the period in which the Seller owned the Property prior to the
Closing and the Purchaser shall be liable to third parties for any and all
obligations, claims, losses, damages, liabilities and expenses to the extent
arising out of events, contractual obligations, acts, or omissions of the
Purchaser that occur in connection with the ownership or operation of the
Property during the period in which the Purchaser owns the Property after the
Closing.  The provisions of this Section 12.1 shall survive the Closing.

 

12.2                                   Brokers.  Each of the parties hereto
represents to the other parties that it dealt with no broker, finder or like
agent in connection with this Agreement or the transactions contemplated
hereby.  Each party shall indemnify and hold harmless the other party and its
respective legal representatives, heirs, successors and assigns from and against
any loss, liability or expense, including reasonable attorneys’ fees, charges
and disbursements arising out of any claim or claims for commissions or other
compensation for bringing about this Agreement or the transactions contemplated
hereby made by any other broker, finder or like agent, if such claim or claims
are based in whole or in part on dealings with the indemnifying party.  The
provisions of this Section 12.2 shall survive the Closing.

 

12.3                                   Publicity.  The parties agree that,
except as otherwise required by law or the rules of the national securities
exchange upon which the applicable party’s shares are listed for trading, and
except for the exercise of any remedy

 

18

--------------------------------------------------------------------------------


 

hereunder, no party shall, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public pronouncements, issue press releases or otherwise furnish information
regarding this Agreement or the transactions contemplated to any third party
without the consent of the other party, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

12.4                                   Notices.  (a)  Any and all notices,
demands, consents, approvals, offers, elections and other communications
required or permitted under this Agreement shall be deemed adequately given if
in writing and the same shall be delivered either in hand, by telecopier with
confirmed receipt, or by mail or Federal Express or similar expedited commercial
carrier, addressed to the recipient of the notice, postpaid and registered or
certified with return receipt requested (if by mail), or with all freight
charges prepaid (if by Federal Express or similar carrier).

 

(b)                         All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of acknowledged receipt, in the case of a notice by telecopier,
and, in all other cases, upon the date of receipt or refusal, except that
whenever under this Agreement a notice is either received on a day which is not
a Business Day or is required to be delivered on or before a specific day which
is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.

 

(c)                          All such notices shall be addressed,

 

if to the Seller, to:

 

c/o CommonWealth REIT
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1632
Attn:  Mr. John C. Popeo
Telecopier No. (617) 928-1305

 

19

--------------------------------------------------------------------------------


 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attn:  Meryl K. Chae, Esq.
Telecopier No. (213) 621-5035

 

if to the Purchaser, to:

 

Senior Housing Properties Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1632
Attn:  Mr. David J. Hegarty
Telecopier No. (617) 796-8349

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts 02109
Attn:  Nancy S. Grodberg, Esq.
Telecopier No. (617) 338-2880

 

(d)                         By notice given as herein provided, the parties
hereto and their respective successors and assigns shall have the right from
time to time and at any time during the term of this Agreement to change their
respective addresses effective upon receipt by the other parties of such notice
and each shall have the right to specify as its address any other address within
the United States of America.

 

12.5                                   Waivers, Etc.  Subject to the terms of
the last paragraph of Section 6, any waiver of any term or condition of this
Agreement, or of the breach of any covenant, representation or warranty
contained herein, in any one instance, shall not operate as or be deemed to be
or construed as a further or continuing waiver of any other breach of such term,
condition, covenant, representation or warranty or any other term, condition,
covenant, representation or warranty, nor shall any failure at any time or times
to enforce or require performance of any provision hereof operate as a waiver of
or affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof.  This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party

 

20

--------------------------------------------------------------------------------


 

against whom enforcement of any amendment, waiver, change, modification, consent
or discharge is sought.

 

12.6                                   Assignment; Successors and Assigns. 
Subject to Section 12.14, this Agreement and all rights and obligations
hereunder shall not be assignable, directly or indirectly, by any party without
the written consent of the other, except that the Purchaser may assign this
Agreement to any entity wholly owned, directly or indirectly, by the Purchaser;
provided, however, that, in the event this Agreement shall be assigned to any
one or more entities wholly owned, directly or indirectly, by the Purchaser, the
Purchaser named herein shall remain liable for the obligations of the
“Purchaser” hereunder.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.  This Agreement is not intended and shall not
be construed to create any rights in or to be enforceable in any part by any
other persons.

 

12.7                                   Severability.  If any provision of this
Agreement shall be held or deemed to be, or shall in fact be, invalid,
inoperative or unenforceable as applied to any particular case in any
jurisdiction or jurisdictions, or in all jurisdictions or in all cases, because
of the conflict of any provision with any constitution or statute or rule of
public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question invalid, inoperative
or unenforceable in any other jurisdiction or in any other case or circumstance
or of rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to the extent that such other provisions are not
themselves actually in conflict with such constitution, statute or rule of
public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.

 

12.8                                   Counterparts Complete Agreement, Etc. 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  This Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and shall supersede and take
the place of any other instruments purporting to be an

 

21

--------------------------------------------------------------------------------


 

agreement of the parties hereto relating to the subject matter hereof.

 

12.9                                   Performance on Business Days.  In the
event the date on which performance or payment of any obligation of a party
required hereunder is other than a Business Day, the time for payment or
performance shall automatically be extended to the first Business Day following
such date.

 

12.10                             Section and Other Headings.  The headings
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.

 

12.11                             Time of Essence.  Time shall be of the essence
with respect to the performance of each and every covenant and obligation, and
the giving of all notices, under this Agreement.

 

12.12                             Governing Law.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of The
Commonwealth of Massachusetts.

 

12.13                             Arbitration.

 

(a)                          Any disputes, claims or controversies between the
Seller and the Purchaser (i) arising out of or relating to this Agreement, or
(ii) brought by or on behalf of any shareholder of the Seller or the Purchaser
(which, for purposes of this Section 12.13, shall mean any shareholder of record
or any beneficial owner of shares of the Seller or the Purchaser, or any former
shareholder of record or beneficial owner of shares of the Seller or the
Purchaser), either on his, her or its own behalf, on behalf of the Seller or the
Purchaser or on behalf of any series or class of shares of the Seller or the
Purchaser or shareholders of the Seller or the Purchaser against the Seller or
the Purchaser or any trustee, director, officer, manager (including Reit
Management & Research LLC or its successor), agent or employee of the Seller or
the Purchaser, including disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance or enforcement of this
Agreement, including this arbitration agreement, the declaration of trust,
limited liability company agreement, partnership agreement or analogous
governing instruments, as applicable, of the Purchaser or the Seller, or the
bylaws of the Purchaser or the Seller (all of which are referred to as
“Disputes”), or relating in any way to such a Dispute or Disputes, shall on the
demand of any party to such Dispute be resolved through

 

22

--------------------------------------------------------------------------------


 

binding and final arbitration in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (“AAA”) then in
effect, except as those Rules may be modified in this Section 12.13.  For the
avoidance of doubt, and not as a limitation, Disputes are intended to include
derivative actions against trustees, directors, officers or managers of the
Seller or the Purchaser and class actions by a shareholder against those
individuals or entities and the Seller or the Purchaser.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.

 

(b)                         There shall be three arbitrators.  If there are only
two parties to the Dispute (with, for purposes of this Section 12.13, any and
all parties involved in the Dispute and owned by the same ultimate parent entity
treated as one party), each party shall select one arbitrator within 15 days
after receipt of a demand for arbitration.  Each party shall be entitled to
appoint as its party appointed arbitrator an affiliated or interested person of
such party.  If there are more than two parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, shall each select, by
the vote of a majority of the claimants or the respondents, as the case may be,
one arbitrator within 15 days after receipt of a demand for arbitration.  The
respondents, on the one hand, and the claimants, on the other hand, shall each
be entitled to appoint as its party appointed arbitrator an affiliated or
interested person of such party.  If either a claimant (or all claimants) or a
respondent (or all respondents) fails to timely select an arbitrator then the
party (or parties) who has selected an arbitrator may request the AAA to provide
a list of three proposed arbitrators in accordance with the Rules (each of whom
shall be neutral, impartial and unaffiliated with any party) and the party (or
parties) that failed to timely appoint an arbitrator shall have ten days from
the date the AAA provides such list to select one of the three arbitrators
proposed by AAA.  If such party (or parties) fails to select such arbitrator by
such time, the party (or parties) who has appointed the first arbitrator shall
then have ten days to select one of the three arbitrators proposed by AAA to be
the second arbitrator; and, if he/they should fail to select such arbitrator by
such time, the AAA shall select, within 15 days thereafter, one of the three
arbitrators it had proposed as the second arbitrator.  The two arbitrators so

 

23

--------------------------------------------------------------------------------


 

appointed shall jointly appoint the third and presiding arbitrator (who shall be
neutral, impartial and unaffiliated with any party) within 15 days of the
appointment of the second arbitrator.  If the third arbitrator has not been
appointed within the time limit specified herein, then the AAA shall provide a
list of proposed arbitrators in accordance with the Rules, and the arbitrator
shall be appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.

 

(c)                          The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

 

(d)                         There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators.

 

(e)                          In rendering an award or decision (the “Award”),
the arbitrators shall be required to follow the laws of the Commonwealth of
Massachusetts.  Any arbitration proceedings or Award rendered hereunder and the
validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be
in writing and may, but shall not be required to, briefly state the findings of
fact and conclusions of law on which it is based.

 

(f)                            Except to the extent expressly provided by
Section 12.2 or as otherwise agreed by the parties, each party involved in a
Dispute shall bear its own costs and expenses (including attorneys’ fees), and
the arbitrators shall not render an award that would include shifting of any
such costs or expenses (including attorneys’ fees) or, in a derivative case or
class action, award any portion of the Seller’s or the Purchaser’s award to the
claimant or the claimant’s attorneys.  Except to the extent expressly provided
by Section 12.2 or as otherwise agreed by the parties, each party (or, if there
are more than two parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand, respectively) shall bear the costs and
expenses of its (or their) selected arbitrator and the parties (or, if there are
more than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

24

--------------------------------------------------------------------------------


 

(g)                         An Award shall be final and binding upon the parties
thereto and shall be the sole and exclusive remedy between such parties relating
to the Dispute, including any claims, counterclaims, issues or accounting
presented to the arbitrators.  Judgment upon the Award may be entered in any
court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

(h)                         Any monetary award shall be made and payable in U.S.
dollars free of any tax, deduction or offset.  Each party against which the
Award assesses a monetary obligation shall pay that obligation on or before the
30th day following the date of the Award or such other date as the Award may
provide.

 

(i)                             This Section 12.13 is intended to benefit and be
enforceable by the shareholders, trustees, directors, officers, managers
(including Reit Management & Research LLC or its successor), agents or employees
of any party and the parties and shall be binding on the shareholders of any
party and the parties, as applicable, and shall be in addition to, and not in
substitution for, any other rights to indemnification or contribution that such
individuals or entities may have by contract or otherwise.

 

12.14                             Like Kind Exchange.  At either party’s
request, the non-requesting party will take all actions reasonably requested by
the requesting party in order to effectuate all or any part of the transactions
contemplated by this Agreement as a forward or reverse like-kind exchange for
the benefit of the requesting party in accordance with Section 1031 of the
Internal Revenue Code and, in the case of a reverse exchange, Rev. Proc.
2000-37, including executing an instrument acknowledging and consenting to any
assignment by the requesting party of its rights hereunder to a qualified
intermediary or an exchange accommodation titleholder.  In furtherance of the
foregoing and notwithstanding anything contained in this Agreement to the
contrary, the requesting party may assign its rights under this Agreement to a
“qualified intermediary” or an “exchange accommodation titleholder” in order to
facilitate, at no cost or

 

25

--------------------------------------------------------------------------------


 

expense to the other, a forward or reverse like-kind exchange under Section 1031
of the Internal Revenue Code; provided, however, that such assignment will not
relieve the requesting party of any of its obligations hereunder.  The
non-requesting party will also agree to issue all closing documents, including
the deed or other operative conveyance instrument, to the applicable qualified
intermediary or exchange accommodation titleholder if so directed by the
requesting party prior to Closing.  Notwithstanding the foregoing, in no event
shall the non-requesting party incur or be subject to any liability that is not
otherwise provided for in this Agreement.

 

12.15                             Recording.  This Agreement may not be recorded
without the prior written consent of both parties.

 

12.16                             Non-liability of Trustees of Seller.  The
Declaration of Trust establishing the Seller, dated September 12, 1996, as
amended and supplemented, as filed with the State Department of Assessments and
Taxation of Maryland, provides that no trustee, officer, shareholder, employee
or agent of the Seller shall be held to any personal liability, jointly or
severally, for any obligation of, or claim against, the Seller.  All persons
dealing with the Seller in any way shall look only to the assets of the Seller
for the payment of any sum or the performance of any obligation.

 

12.17                             Non-liability of Trustees of Purchaser.  The
Amended and Restated Declaration of Trust establishing Senior Housing Properties
Trust, dated September 20, 1999, as amended and supplemented, as filed with the
State Department Of Assessments and Taxation of Maryland, provides that no
trustee, officer, shareholder, employee or agent of Senior Housing Properties
Trust shall be held to any personal liability, jointly or severally, for any
obligation of, or claim against, Senior Housing Properties Trust.  All persons
dealing with Senior Housing Properties Trust in any way shall look only to the
assets of Senior Housing Properties Trust for the payment of any sum or the
performance of any obligation.

 

12.18                             Waiver and Further Assurances.  The Purchaser
hereby acknowledges that it is a sophisticated purchaser of real properties and
that it is aware of all disclosures the Seller is or may be required to provide
to the Purchaser in connection with the transactions contemplated hereby
pursuant to any law, rule or regulation (including those of Massachusetts and
those of the state in which the Property is located).  The Purchaser hereby
acknowledges that, prior to the execution of this Agreement, the Purchaser has
had access to all information

 

26

--------------------------------------------------------------------------------


 

necessary to acquire the Property and the Purchaser acknowledges that the Seller
has fully and completely fulfilled any and all disclosure obligations with
respect thereto.  The Purchaser hereby fully and completely discharges the
Seller from any further disclosure obligations whatsoever relating to the
Property.  In addition to the actions recited herein and contemplated to be
performed, executed, and/or delivered by the Seller and the Purchaser, the
Seller and the Purchaser agree to perform, execute and/or deliver or cause to be
performed, executed and/or delivered at the Closing or after the Closing any and
all such further acts, instruments, deeds and assurances as may be reasonably
required to establish, confirm or otherwise evidence the Seller’s satisfaction
of any disclosure obligations or to otherwise consummate the transactions
contemplated hereby.

 

12.19                             State Specific Provisions.  The provisions set
forth in Schedule D hereto are hereby incorporated herein by reference as if
fully set forth herein.

 

[Signature page follows.]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

SELLER:

 

 

 

HUB PROPERTIES TRUST, a Maryland real

 

estate investment trust

 

 

 

By:

/s/ John C. Popeo

 

Name:

John C. Popeo

 

Its:

Treasurer

 

 

 

 

 

PURCHASER:

 

 

 

SENIOR HOUSING PROPERTIES TRUST, a

 

Maryland real estate investment trust

 

 

 

By:

/s/ David J. Hegarty

 

Name:

David J. Hegarty

 

Its:

President

 

28

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

That portion of the Northwest quarter of the Southwest quarter of Section 20,
Township 3 North, Range 4 East of the Gila and Salt River Base and Meridian,
Maricopa County, Arizona, described as follows:

 

Commencing at the West quarter corner of said Section 20;

 

Thence South 01 degree 10 minutes 13 seconds East, along the West line of the
Northwest quarter of the Southwest quarter of said Section 20, 170.91 feet to
the Point of Beginning;

 

Thence South 51 degrees 10 minutes 10 seconds East, 742.65 feet;

 

Thence South 38 degrees 49 minutes 50 seconds West, 200.00 feet;

 

Thence North 51 degrees 10 minutes 10 seconds West, 196.67 feet;

 

Thence South 38 degrees 49 minutes 50 seconds West, 240.64 feet;

 

Thence South 01 degree 10 minutes 13 seconds East, 38.33 feet;

 

Thence North 51 degrees 10 minutes 10 seconds West, 104.43 feet to a point on
the Easterly right of way line of Tatum Blvd.;

 

Thence South 88 degrees 49 minutes 47 seconds West, 55.00 feet to a point on the
West line of the Northwest quarter of the Southwest quarter of said Section 20;

 

Thence North 01 degree 10 minutes 13 seconds West, along said West line, 659.70
feet to the Point of Beginning;

 

Except the West 55.00 feet, thereof; and

 

Except that part of said Southwest quarter of Section 20, described as follows:

 

Commencing at a point which is South 01 degree 10 minutes 13 seconds East,
661.32 feet and North 88 degrees 49 minutes 47 seconds East, 55 feet from the
Northwest corner of the Southwest quarter of said Section 20;

 

Thence continuing North 88 degrees 49 minutes 47 seconds East, 12.00 feet;

 

--------------------------------------------------------------------------------


 

Thence South 01 degree 10 minutes 13 seconds East, parallel with the West line
of said Southwest quarter, 269.76 feet;

 

Thence South 88 degrees 49 minutes 47 seconds West, 12.00 feet;

 

Thence to the point of commencement.

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Rent Roll

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated September 6,
2007, by and between Hub Properties Trust (“Landlord”) and Analytic Medical
Imaging, Ltd., d/b/a Arizona Medical Imaging (“Tenant”).

 

2.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, executed March 6,
2008, by and between Hub Properties Trust (“Landlord”) and Analytic Medical
Imaging, Ltd. (“Tenant”).  Re:   Commencement occurred November 16, 2007, and
the Original Term will expire November 30, 2012.

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated July 17, 2009,
by and between Hub Properties Trust (“Landlord”) and Applied Economics
(“Tenant”).

 

2.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, executed
October 30, 2009, by Hub Properties Trust (“Landlord”) and Applied Economics
(“Tenant”).  Re:  Commencement date occurred August 1, 2009, and the Original
Term will expire October 31, 2012.

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease of Parking Spaces, dated
November 9, 2010, by and between Hub Properties Trust (“Landlord”) and Applied
Economics (“Tenant”).  Re:  Ste. PRK24

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated November 19,
2008, by and between Hub Properties Trust (“Landlord”) and BDA AZ, Inc.
(“Tenant”).

 

2.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, dated November 19,
2008, by and between Hub Properties Trust (“Landlord”) and BDA AZ, Inc.
(“Tenant”).  Re:  Commencement Date occurred January 5, 2009, and the Original
Term will expire June 4, 2014.

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated July 20, 2001,
by and between LAFP Phoenix, Inc. (“Landlord”) and Bridgers & Paxton Consulting
Engineers, Inc. (“Tenant”).

 

2.                                       Exhibit F- Confirmation of Commencement
and Expiration Dates, undated, by and between LAFP Phoenix, Inc. (“Landlord”)
and Bridgers & Paxton Consulting Engineers, Inc. (“Tenant”).  Re:  The
Commencement Date occurred October 1, 2001, and the Expiration Date is
December 31, 2006.

 

3.                                       Lease of Parking Spaces, dated
February 25, 2003, by and between Hub Properties Trust (“Landlord”) and
Bridgers & Paxton Consulting Engineers, Inc. (“Tenant”). Re: Seven (7) reserved
parking located on P1 level of parking garage on month to month basis.

 

4.                                       Lease of Parking Spaces, dated June 3,
2004, by and between Hub Properties Trust (“Landlord”) and Bridgers & Paxton
Consulting Engineers, Inc. (“Tenant”). Re: Two (2) unreserved parking located on
P1 level of parking garage on month to month basis.

 

5.                                       First Amendment to Lease, dated June 6,
2006, by and between Hub Properties Trust, successor in interest to LAFP
Phoenix, Inc.  (“Landlord”) and Bridgers & Paxton Consulting Engineers, Inc.
(“Tenant”).

 

6.                                       Second Amendment to Lease, dated
October 25, 2010, by and between Hub Properties Trust (“Landlord”) and
Bridgers & Paxton Consulting Engineers, Inc. (“Tenant”).

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Office Lease Agreement, dated
October 31, 2000, by and between LAFP Phoenix, Inc. (“Landlord”) and Camelback
Women’s Health, P.C. (“Tenant”). Note:  Guaranty and Joinder attached.

 

2.                                       First Amendment to Office Lease
Agreement, dated May 1, 2001, by and between LAFP Phoenix, Inc. (“Landlord”) and
Camelback Women’s Health, P.C. (“Tenant.”). Note:  Affirmation of Guaranty and
Joinder attached.

 

3.                                       Second Amendment to Lease, dated
August 9, 2002, by and between Hub Properties Trust, successor in interest to
LAFP Phoenix, Inc. (“Landlord”) and Camelback Women’s Health, P.C. (“Tenant.”).
Note:  Affirmation of Guaranty and Joinder attached.

 

4.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, dated January 6,
2003, by and between Hub Properties Trust (“Landlord”) and Camelback Women’s
Health, P.C. (“Tenant”). Re: Commencement Date occurred January 1, 2001, and the
Original Term will expire on December 31, 2008.  Note:  Affirmation of Guaranty
and Joinder attached.

 

5.                                       Lease of Parking Spaces, dated
December 11, 2006, by and between Hub Properties Trust (“Landlord”) and
Camelback Women’s Health, P.C. (“Tenant”). —Copy Terminated 6/30/08

 

6.                                       Third Amendment to Lease, dated
April 9, 2008, by and between Hub Properties Trust (“Landlord”) and Camelback
Women’s Health, P.C. (“Tenant”).  Note:   Guaranty attached.

 

7.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, dated July 10,
2008, by and between Hub Properties Trust (“Landlord”) and Camelback Women’s
Health, P.C. (“Tenant”).   Re:  Expansion Date occurred June 19, 2008 and the
Expiration Date will be June 30, 2016.

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated December 10,
2001, by and between LAFP Phoenix, Inc. (“Landlord”) and R.L. Gresham &
Co., Inc. (“Tenant”). Re: Ste. B-208.

 

2.                                       First Amendment to Lease, dated
March 15, 2007, by and between Hub Properties Trust, successor in interest to
LAFP Phoenix, Inc.  (“Landlord”) and Carl Warren & Company, successor in
interest to R.L. Gresham & Co., Inc. (“Tenant”).  Re: Extension and relocation
from Ste. B-208 to B-110.

 

3.                                       Second Amendment to Lease, dated
April 14, 2010, by and between Hub Properties Trust (“Landlord”) and Carl
Warren & Company (“Tenant”).  Re:  Extension and relocation from Ste. B-110 to
B-130.

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated June 27, 2011,
by and between Hub Properties Trust (“Landlord”) and Clear Title Agency of
Arizona, LLC (“Tenant”).  Re:  Ste.  A-150

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Telecommunications Facilities
Agreement, dated September 24, 2002, by and between Hub Properties Trust
(“Owner”) and CoxCom, Inc. d/b/a Cox Communications Phoenix (“Company”).

 

2.                                       First Amendment to Telecommunications
Facilities Agreement, dated August 27, 2009, by and between Hub Properties Trust
(“Owner”) and CoxCom, Inc. d/b/a Cox Communications Phoenix (“Company”).

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated April 24, 2009,
by and between Hub Properties Trust (“Landlord”) and Engle Martin &
Associates, Inc. (“Tenant”).

 

2.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, executed July 22,
2009, by and between Hub Properties Trust (“Landlord”) and Engle Martin &
Associates, Inc. (“Tenant”).  Re:  Commencement Date occurred May 18, 2009, and
the Original Term will expire November 20, 2014.

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Letter Agreement, dated June 29, 2011,
from David M. Lepore, Senior Vice President, Hub Properties Trust (“Landlord”)
agreed to and accepted by John Hall & Associates, Inc. (“Tenant”).  Re:  Ste.
B-230

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated October 29,
1985, by and between Anasazi Business Park Development Company No. 1
(“Landlord”) and John Hall & Associates, Inc. (“Tenant”).

 

2.                                       First Amendment to Lease, dated
June 10, 1988, by and between Anasazi Business Park Development Company No. 1
(“Landlord”) and John Hall & Associates, Inc. (“Tenant”).

 

3.                                       Second Amendment to Lease, dated
April 26, 1989, by and between Anasazi Business Park Development Company No. 1
(“Landlord”) and John Hall Associates, Inc. (“Tenant”).

 

4.                                       Third Amendment to Lease, dated
September     , 1989, by and between Anasazi Business Park Development Company
No. 1 (“Landlord”) and John Hall & Associates, Inc. (“Tenant”).

 

5.                                       Fourth Amendment to Lease, undated, by
and between Anasazi Business Park Development Company No. 1 (“Landlord”) and
John Hall Associates, Inc. (“Tenant”).

 

6.                                       Fifth Amendment to Lease, dated
September 23, 1993, by and between SPV III, Inc. (“Landlord”) and John Hall &
Associates, Inc. (“Tenant”).

 

7.                                       Sixth Amendment to Lease, dated
June 30, 1998, by and between LAFP Phoenix, Inc., predecessors in interest to
SPV III, Inc. (“Landlord”) and John Hall & Associates, Inc. (“Tenant”).  Note:
Storage Agreement attached as part of amendment.

 

8.                                       Seventh Amendment to Lease, dated
August 9, 2002, by and between Hub Properties Trust, successor in interest to
Anasazi Business Park Development Company No. 1 (“Landlord”) and John Hall &
Associates, Inc. (“Tenant”).  Re:  Ste. 240

 

9.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, executed
November 20, 2003, by and between Hub Properties Trust (“Landlord”) and John
Hall &

 

--------------------------------------------------------------------------------


 

Associates, Inc. (“Tenant”).  Re:  Commencement Date occurred on April 21, 2003,
and the Original Term will expire on December 31, 2006.

 

10.                                 Eighth Amendment to Lease, dated
September 22, 2005, by and between Hub Properties Trust (“Landlord”) and John
Hall & Associates, Inc. (“Tenant”).

 

11.                                 Ninth Amendment to Lease, dated May 28,
2010, by and between Hub Properties Trust (“Landlord”) and John Hall &
Associates, Inc. (“Tenant”).

 

12.                                 Tenth Amendment to Lease, dated
September 27, 2010, by and between Hub Properties Trust (“Landlord”) and John
Hall & Associates, Inc. (“Tenant”).  Re:  Extension of Storage Space Lease to
run conterminously with the main lease.

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated January 15,
1997, by and between SPV III, Inc. (“Landlord”) and Transnation Title Insurance
Company (“Tenant”).

 

2.                                       First Amendment to Lease, dated
September 29, 1999, by and between LAFP Phoenix, Inc., successor in interest to
SPV III, Inc.  (“Landlord”) and Transnation Title Insurance Company (“Tenant”).

 

3.                                       Month-to-Month Parking Agreement, dated
April 9, 2001, by and between Lowe Enterprises Commercial Group, Inc.
(“Landlord”) to Transnation Title Insurance Company (“Tenant”).

 

4.                                       Second Amendment to Lease, dated
December 18, 2002, by and between Hub Properties Trust, successor in interest to
SPV III, Inc. (“Landlord”) and Transnation Title Insurance Company (“Tenant”)

 

5.                                       Third Amendment to Lease, dated
March 16, 2007, by and between Hub Properties Trust (“Landlord”) and Transnation
Title Insurance Company (“Tenant”).

 

6.                                      Fourth Amendment to Lease, dated
August 31, 2009, by and between Hub Properties Trust (“Landlord”) and Lawyers
Title Insurance Corporation, successor in interest to Transnation Title
Insurance Company (“Tenant”).

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated June 18, 2003,
by and between Hub Properties Trust (“Landlord”) and First Horizon Home Loan
Corporation (“Tenant”).

 

2.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, dated January 23,
2004, by and between Hub Properties Trust (“Landlord”) and First Horizon Loan
Corporation (“Tenant”).  Re:  Commencement Date occurred January 1, 2004, and
the Original Term will expire December 31, 2006.

 

3.                                       First Amendment to Lease, dated
August 25, 2006, by and between Hub Properties Trust (“Landlord”) and First
Horizon Home Loan Corporation (“Tenant”).

 

4.                                       Letter Agreement, dated July 10, 2007,
from Jennifer B. Clark, Senior Vice President, Hub Properties Trust (“Landlord”)
agreed to by Ronald L. Bastek, Senior Vice President, First Tennessee Bank
National Association dba First Horizon Home Loans (“Tenant”).

 

5.                                       Assignment and Assumption of Leases,
dated August 31, 2008, by and between First Tennessee Bank National Association
(“Assignor”) and Metlife Bank National Association (“Assignee”). Note: This
document relates to tenant property # 604255-Foster Plaza, copy in file.

 

6.                                       Consent to Assignment and Assumption of
Lease, dated August 25, 2008, by and among Hub Properties Trust (“Landlord”),
First Horizon Home Loan Corporation (“Original Tenant”), First Tennessee Bank
National Association d/b/a First Horizon Home Loans (“Tenant”) and Metlife Bank,
N.A. (“Assignee”). Note: This document relates to tenant property #
604255-Foster Plaza, copy in file.

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated May 11, 2009, by
and between Hub Properties Trust (“Landlord”) and Old Republic Title Insurance
Agency, Inc. (“Tenant”).

 

2.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, executed
August 19, 2009, by Hub Properties Trust (“Landlord”) and Old Republic Title
Insurance Agency, Inc. (“Tenant”). Re:  Commencement Date occurred July 1, 2009,
and the Original Term will expire October 31, 2014.

 

3.                                       First Amendment to Lease, dated June 7,
2011, by and between Hub Properties Trust (“Landlord”) and Old Republic Title
Insurance Agency, Inc. (“Tenant”).  Re:  Renewal and relocation from Ste. A-150
to Ste. A-120

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated November 13,
2000, by and between LAFP Phoenix, Inc. (“Landlord”) and Paradise Valley Family
Medicine (“Tenant”).

 

2.                                       First Amendment to Lease, dated May 15,
2001, by and between LAFP Phoenix, Inc. (“Landlord”), and Paradise Valley Family
Medicine (“Tenant”).

 

3.                                       Second Amendment to Lease, dated
April 22, 2007, by and between Hub Properties Trust, successor in interest to
LAFP Phoenix, Inc. (“Landlord”) and Paradise Valley Family Medicine (“Tenant”).

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease of Parking Spaces, dated
February 4, 2003, by and between Hub Properties Trust (“Landlord”) and Paradise
Valley Family Medicine (“Tenant”). -Terminated

 

2.                                       Lease of Parking Spaces, dated June 20,
2005, by and between Hub Properties Trust (“Landlord”) and Paradise Valley
Family Medicine (“Tenant”). -Terminated

 

3.                                       Lease of Parking Spaces, dated
March 10, 2008 by and between Hub Properties Trust (“Landlord”) and Paradise
Valley Medicine (“Tenant”).

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Easement Agreement, dated April 28,
2011, by and between Hub Properties Trust (“Grantor”) and Qwest Corporation
(“Grantee”).

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated December 29,
2000, by and between LAFP Phoenix, Inc. (“Landlord”) and Realty Executives, Inc.
(“Tenant”).

 

2.                                       First Amendment to Lease, dated June 6,
2005, by and between Hub Properties Trust, successor in interest to LAFP
Phoenix, Inc. (“Landlord”) and Realty Executives, Inc. (“Tenant”).

 

3.                                       Second Amendment to Lease, dated
October 29, 2010, by and between Hub Properties Trust (“Landlord”) and Realty
Executives, Inc. (“Tenant”).

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated June 22, 2001,
by and between LAFP Phoenix, Inc. (“Landlord”) and Sonora Quest Laboratories,
LLC (“Tenant”).

 

2.                                       Exhibit F — Confirmation of
Commencement and Expirations Dates, undated, by and between Lowe Enterprises
Investment Management, Inc., as agent for LAFP Phoenix, Inc. (“Landlord”) and
Sonora Quest Laboratories, LLC (“Tenant”).  Re:  Commencement Date occurred
August 17, 2001, and the Original Term will expire August 31, 2006.  Unsigned. 
Note:  Signed Certificate of Substantial Completion dated August 17, 2001,
attached.

 

3.                                       First Amendment to Lease, dated
June 19, 2006, by and between Hub Properties Trust (“Landlord”) and Sonora Quest
Laboratories, LLC (“Tenant”).

 

4.                                       Consent to Sublease Agreement and
Second Amendment to Lease, dated May 12, 2008, by and between Hub Properties
Trust (“Landlord”), Sonora Quest Laboratories, LLC (“Tenant”) and Stonecreek
Medical Associates, P.C. (“Subtenant”).

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Letter Agreement, dated September 14,
2004, by and between Hub Properties Trust (“Landlord”) and Southwest Hematology
Oncology, Inc. (“Tenant”).

 

2.                                       Lease Agreement, dated December 20,
2004, by and between Hub Properties Trust (“Landlord”) and Southwest Hematology
Oncology, P.C. (“Tenant”).

 

3.                                      Guaranty, dated December 20, 2004, from
Jeffrey Isaacs, M.D. and Marion Isaacs (“Guarantor”) to Hub Properties Trust
(“Landlord”).

 

4.                                       First Amendment to Lease, dated
April 21, 2005, by and between Hub Properties Trust (“Landlord”) and Southwest
Hematology Oncology, P.C. (“Tenant”).

 

5.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, dated July 15,
2005, by and between Hub Properties Trust (“Landlord”) and Southwest Hematology
Oncology, P.C. (“Tenant”).  Re:  Commencement occurred April 1, 2005 and the
Original Term will expire June 30, 2012.

 

6.                                       Lease of Parking Spaces, dated
August 8, 2005, by and between Hub Properties Trust (“Landlord”) and Southwest
Hematology Oncology, P.C. (“Tenant”).

 

7.                                       Lease of Parking Spaces, dated
August 1, 2006, by and between Hub Properties Trust (“Landlord”) and Southwest
Hematology Oncology, P.C. (“Tenant”).

 

8.                                       Second Amendment to Lease, dated
December 19, 2007, by and between Hub Properties Trust (“Landlord”) and
Southwest Hematology Oncology, P.C. (“Tenant”).

 

9.                                       First Amendment to Guaranty, dated
December 19, 2007, by Jeffrey Isaacs, M.D. and Marion Isaacs (“Guarantor”) to
Hub Properties Trust (“Landlord”).

 

10.                                 Declaration by Landlord and Tenant as to
Date of Delivery and Acceptance of Possession of Premises, dated May 29, 2009,
by and between Hub Properties Trust (“Landlord”) and Southwest Hematology
Oncology, P.C. (“Tenant”).  Re: Expansion date occurred January 5, 2009.

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated July 1, 2005,
between Hub Properties Trust (“Landlord”) and Stonecreek Medical Associates,
P.C. (“Tenant”).

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated July 1, 2005,
between Hub Properties Trust (“Landlord”) and Stonecreek Medical Associates,
P.C. (“Tenant”).

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease of Parking Spaces, dated July 9,
2008, by and between Hub Properties Trust (“Landlord”) and Stonecreek Medical
Associates, P.C. (“Tenant”).  Re:  3 spaces

 

2.                                       Lease of Parking Spaces, dated July 10,
2008, by and between Hub Properties Trust (“Landlord”) and Stonecreek Medical
Associates, P.C. (“Tenant”).  Re:  1 space

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated November 18,
2002, by and between Hub Properties Trust (“Landlord”) and United Parcel Service
(“Tenant”).

 

--------------------------------------------------------------------------------


 

[g268321lk13i001.jpg]

SCHEDULE C Form of Deed CHICAGO TITLE INSURANCE COMPANY When Recorded, Return
To: Sullivan & Worcester LLP One Post Office Square Boston, Massachusetts 02109
Attn: Sander Ash Esq. 2123116-46 1of 1 SPECIAL WARRANTY DEED For the
consideration of Ten Dollars and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the undersigned LAFP
PHOENIX, INC., a California corporation (the “Grantor”), does hereby grant and
convey to HUB PROPERTIES TRUST, a Maryland Real Estate Investment Trust, whose
address is 400 Centre Street, Newton Massachusetts 02458, that certain real
property situated in Maricopa County, Arizona, together with all rights and
privileges appurtenant thereto, described as follows: SEE SCHEDULE “1” ATTACHED
HERETO AND INCORPORATED HEREIN The above-described property is conveyed subject
only to those matters set forth in Schedule “2” attached hereto and incorporated
herein by this reference, and to all other matters of record, or which would be
disclosed by a survey or inspection of the Property, as of the date hereof. The
Grantor hereby binds itself and its successors to warrant and defend the title
against all acts of the Grantor herein and no other, subject only to the matters
above set forth. DATED this 1ST day of FEBRUARY, 2002. SELLER: LAFP PHOENIX,
INC., a California corporation By: [ILLIGIBLE] Name/Title: [ILLIGIBLE]

 


[g268321lk13i002.jpg]

ACKNOWLEDGMENTS STATE OF CALIFORNIA COUNTY OF LOS ANGELES On January 18, 2002,
before me, Tommie Minard, personally appeared Tom Lopez, personally known to be
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is/ subscribed to the within instrument and acknowledged to me that he/
executed the same in his/ authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument. WITNESS my hand and official seal [SEAL] Tommie Minard
TOMMIE MINARD Commission # 1262391 Notary Public - California Los Angeles County
My Comm. Expires Apr 30, 2004

 

 


 

SCHEDULE D

 

State Specific Provisions

 

No Thirteen Days Notice.  Notwithstanding anything to the contrary contained
herein, the Seller and the Purchaser hereby specifically reject any clause, code
or statute purportedly granting a time (whether 13 days or otherwise) during
which a defaulting party might cure its default, and the Seller and the
Purchaser hereby affirmatively state and agree that, upon the default of any
party to this Agreement, the parties shall abide by the waiver set forth in this
section, and the non-defaulting party may immediately invoke any of its remedies
in accordance with the terms of this Agreement.

 

--------------------------------------------------------------------------------